United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Allen Park, MI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1416
Issued: June 20, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On July 19, 2018 appellant filed a timely appeal from a May 15, 2018 decision of the Office
of Workers’ Compensation Programs (OWCP). The Clerk of the Appellant Boards docketed this
appeal as No. 18-1416.
OWCP accepted that appellant sustained bilateral patellar chondromalacia on or before
January 24, 2013 in the performance of her duties as a letter carrier. On November 23, 2016
appellant filed a claim for a schedule award (Form CA-7). In support of her claim, she submitted
a report dated November 7, 2016 from Dr. Peter E. Metropoulos, an attending physician Boardcertified in occupational medicine, in which he found, based on diagnoses of bilateral patellar
subluxation and chondromalacia, 14 percent impairment of each lower extremity based on the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides)1. Dr. Jovito Estaris, Board-certified in occupational medicine and acting as a
district medical adviser (DMA), opined on January 3, 2017 that the medical record did not support
a diagnosis of patellar subluxation. He found three percent impairment of each lower extremity
according to the A.M.A., Guides.
OWCP found that a conflict of medical opinion existed between Dr. Metropoulos, for
appellant, and Dr. Estaris, for the government, regarding the appropriate percentage of permanent
1

A.M.A., Guides (6th ed. 2009).

impairment. To resolve the conflict, OWCP referred appellant to Dr. Jiab Suleiman, a Boardcertified orthopedic surgeon, for an impartial medical examination. Dr. Suleiman submitted a
report dated April 24, 2018, which did not provide an impairment rating.
In a memorandum dated May 10, 2018, OWCP noted that it would obtain a new impartial
medical opinion, as Dr. Suleiman failed to provide the requested impairment rating. It notified
appellant in a letter dated May 10, 2018 that Dr. Suleiman’s report did not meet the criteria of the
A.M.A. Guides. OWCP indicated that it would first attempt to secure a corrective report. If it
could not, it would schedule appellant for a new impartial medical examination to obtain the
necessary impairment rating. On May 10, 2018 OWCP prepared a “referral sheet for an IME
[impartial medical examiner]” with a list of questions. It did not request or receive an additional
report from Dr. Suleiman.
By decision dated May 15, 2018, OWCP denied appellant’s schedule award claim, based
on Dr. Suleiman’s April 24, 2018 report as the special weight of the medical evidence. Appellant
appealed the May 15, 2018 decision to the Board.
The Board finds that the case is not in posture for decision on the issue of whether appellant
has established permanent impairment of her lower extremities. On return of the case record,
OWCP should conduct additional development to resolve the existing conflict of medical opinion
regarding the appropriate percentage of permanent impairment of appellant’s bilateral lower
extremities. Following this and such other development as deemed necessary, OWCP shall issue
an appropriate merit decision on the claim.
IT IS HEREBY ORDERED THAT the May 15, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.

2

Issued: June 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

